DETAILED ACTION
This communication is responsive to the amendment filed July 12, 2021.  Claims 1-10 are currently pending.
Applicant’s comments regarding whether claims 6-10 are identical to claims 1-5 have been considered and are persuasive.  The examiner agrees that claims 6-10 differ from claims 1-5.
The statutory double patenting rejections of claims 1-10 set forth in the Office Action dated April 13, 2021 are WITHDRAWN due to Applicant’s persuasive arguments.  Applicant has also filed a terminal disclaimer to preemptively address any potential nonstatutory obvious-type double patenting rejections.
Claim 6 is AMENDED via an examiner’s amendment set forth below.  This amendment addresses a non-substantive claim language issue.
All currently pending claims are ALLOWED.

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,669,355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 11, the word “the” should be inserted between “from” and “group” (“… atoms selected from the group consisting of …”).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763